Citation Nr: 0109722	
Decision Date: 04/02/01    Archive Date: 04/11/01

DOCKET NO.  99-21 978A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina

THE ISSUE

Entitlement to service connection for prostatic hypertrophy, 
including as secondary to exposure to Agent Orange.

REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs

ATTORNEY FOR THE BOARD

K. Johnson, Counsel

INTRODUCTION

The veteran served on active duty from April 1954 to June 
1974.

This matter came to the Board of Veterans' Appeals (Board) 
from an August 1999 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which, in pertinent part, denied the claim of 
entitlement to service connection for prostatic hypertrophy.  

In the August 1999 decision, the RO also denied the claim of 
service connection for an inguinal hernia, glaucoma, 
hyperlipidemia, hypothyroidism, a hiatal hernia, 
gastroesophageal reflux disease, chronic obstructive 
pulmonary disease, gout, and asbestosis.  The RO determined 
that these claims were not well grounded.  Since that 
decision, the Veterans Claims Assistance Act of 2000 was 
enacted.  See Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Unlike the version of the law in effect at the time of the 
rating decision, VA is now charged with the duty to assist 
almost every claimant, as well as the duty to provide certain 
notices to claimants to assist them in pursuing the benefit 
sought.  Accordingly, the veteran is invited to request that 
the RO revisit these claims in light of the Veterans Claims 
Assistance Act of 2000. 

On review of the file the Board also notes that the appellant 
is a Vietnam veteran, and that he has been diagnosed with 
diabetes.  While he has not filed a claim of entitlement to 
service connection for diabetes secondary to Agent Orange 
exposure, the Board is duty bound under the Veterans Claims 
Assistance Act of 2000 to alert the veteran of the fact that 
VA has proposed a regulation to grant presumptive service 
connection for certain types of diabetes secondary to Agent 
Orange exposure.  See 66 Fed.Reg. 2376 (2001).  Should the 
appellant desire to do so he should submit an appropriate 
claim to the RO.


REMAND

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000.  This 
act introduces several fundamental changes into VA's 
adjudication process.  As these procedures could not have 
been followed by the RO at the time of the above referenced 
rating decision, and as these procedures are more favorable 
to the appellant than those previously in effect, further 
development is in order.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991). 

In August 1999, the RO denied this claim as not well 
grounded.  The statutory requirement that a veteran submit a 
well-grounded claim, however, was repealed by the Veterans 
Claims Assistance Act of 2000.  Hence, due process requires 
that this claim be developed and readjudicated under the 
Veterans Claims Assistance Act of 2000 on the merits.  
Bernard, 4 Vet. App. at 392-94.  

Although the claims file includes service and post-service 
medical records which reflect the diagnosis of prostatitis, 
the evidence is insufficient to decide the issue of service 
connection with any certainty.  As the Board cannot exercise 
its own independent judgment on medical matters, further 
examinations are required, to include opinions based on 
review of the entire record.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Under the new law, a veteran is entitled to 
a complete VA medical examination which includes an opinion 
whether there is a nexus between the claimed disorder and 
service based on all possible evidence.  A VA examination was 
conducted in May 1999, but that study did not provide 
detailed information or findings with regard to the matter of 
prostatic hypertrophy.  Therefore, additional development is 
in order.  

The Board notes that the veteran has indicted Agent Orange as 
the causative agent for his development of a prostatic 
hypertrophy.  Therefore, an examination is essential to 
determine if the veteran is suffering from any prostate 
condition and if any prostate condition diagnosed is due to 
herbicide exposure.  As opposed to prostate cancer, 
prostatitis and prostatic hypertrophy are not considered 
diseases associated with herbicide exposure as per 38 C.F.R. 
§ 3.309(e) (2000).  The United States Court of Appeals for 
the Federal Circuit has, however, determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994). 

In light of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claims, to include 
competent evidence that provides a 
relationship between any prostate 
condition and his period of active 
military service.  Based on his response, 
the RO should attempt to procure copies 
of all records which have not previously 
been obtained from identified treatment 
sources.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The veteran must then be 
given an opportunity to respond.  

2.  The veteran should be afforded a VA 
genitourinary examination to determine 
the current nature and etiology of any 
current prostate condition.  The claims 
file must be made available to and 
reviewed by the examiner prior to the 
requested study and the examination 
report should reflect that such a review 
was made.  All necessary tests and 
clinical studies must be accomplished, 
and all clinical findings must be 
reported in detail.  If a prostate 
condition is diagnosed, the examiner must 
offer an opinion whether it is as least 
likely as not that such disorder is 
related to the veteran's period of 
military service, to include exposure to 
an herbicide, or due to a service-
connected disorder.  A complete rationale 
for all opinions should be provided.  Any 
report prepared should be typed.

3.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2000).  In the event 
that the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be taken.  

5.  Thereafter, the RO should review the 
veteran's claim of entitlement to service 
connection for prostatic hypertrophy on 
the merits, and with consideration of the 
Veterans Claims Assistance Act of 2000.  
If any benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
they should then be given the opportunity 
to respond thereto.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


